AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Claims filed on 03/06/2020 to Application #16/645,149 filed on 03/06/2020 in which Claims 1-23 are pending.

Status of Claims
Claims 1-23 are pending, of which Claims 1-23 are considered allowable.

Applicant’s Most Recent Claim Set of 03/06/2020
Applicant’s most recent claim set of 03/06/2020 is considered to be the latest claim set under consideration by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a secure data channel establishing unit configured to: negotiate, establishment, generate”, “a transmitting unit configured to transmit”, “an encryption unit configured to encrypt”, “a receiving unit configured to receive”, “a processing unit configured to: process, generate, receiving, decrypt, obtain, determine, determining, processing, compare, exchanging, generated”, “the digital certificate issuing device transmits”, in claim(s) 10-11, 13-14, 16-22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-23 are considered allowable.

The instant invention is directed to a method and devices for the secure management and secure distribution of digital certificates.

The closest prior art, as recited, Le Saint US Patent Application Publication 2005/0138386 and Aronov et al. US Patent Application Publication 2018/0159845, are also generally directed to various aspects of providing the secure management and secure distribution of digital certificates.  However, Le Saint or Aronov et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 10, 15, 16, 23.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claims 1, 10, 15, 16, 23:
Although the combination of Le Saint and Aronov et al. teach a method for issuing a digital certificate, including a digital certificate requesting device and a digital certificate issuing device that communicate over a secure data channel using a data communication key, the combination of Le Saint and Aronov et al. fail to teach the transmitting of a digital certificate management verification request message to a digital certificate requesting device over a secure data channel, with the digital certificate management verification request message encrypted with a data communication key, the receipt of the digital certificate management verification request message by the digital certificate requesting device which then transmits a digital certificate management verification response message to the digital certificate issuing device over the secure data channel, with the digital certificate management verification response message encrypted with the data communication key, the receipt by the digital certificate issuing device of the digital certificate management verification response message over the secure data channel encrypted with the data communication key, which then transmits a digital certificate management response message to the digital certificate requesting device over the same secure data channel with the digital certificate management response message encrypted with the same data communication key, the receipt by the digital certificate requesting device of the digital certificate management response message and then transmitting a digital certificate management confirmation message to the digital certificate issuing device over the same secure data channel with the digital certificate management confirmation message encrypted with the same data communication key, and then the processing by the digital certificate issuing device of the digital certificate management confirmation message
When combined with the additional limitations found in Claims 1, 10, 15, 16, 23.

Therefore Claims 1-23 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al - US_20080082818: Kim et al teaches authenticating an authentication entity using a certificate signed by a symmetric key.
Wenocur et al - US_20020165912: Wenocur et al teaches providing security for communication of electronic messages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498